DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 19, 20, and 22-35 have been fully considered and are persuasive.  The rejection of claims 19, 20, and 22-35 has been withdrawn.
Allowable Subject Matter
Claims 19, 20, and 22-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the claim is deemed to be directed to a nonobvious difference over US 2013/0106477 A1. Claim 19 comprises a bridging unit for electrically bridging and thereby bypassing the electromechanical converter, wherein the bridging unit includes a bridging branch connected in parallel to the electromechanical converter, so as to optimize and to control the compensation of phase shift caused by a component of an electronic system of a vibration sensor.
Regarding claim 27, the claim is deemed to be directed to a nonobvious difference over US 2013/0106477 A1. Claim 27 comprises a bridging unit for electrically bridging and thereby bypassing the electromechanical converter, wherein the bridging unit includes a bridging branch connected in parallel to the electromechanical converter, so as to optimize and to control a vibronic sensor for determining a process variable of a medium in a container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leo Hinze whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
15 July 2022

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853